28 F.3d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert WILDBERGER, Plaintiff Appellant,v.UNITED STATES of America;  Lawrence R. Rosenbaum, DefendantsAppellees.
No. 94-1534.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  July 18, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CA-92-1780-A)
Robert Wildberger, appellant Pro Se.
Rachel Celia Ballow, Office of the U.S. Atty., Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Robert Wildberger appeals from the district court's order dismissing his Complaint filed against Lawrence Rosenbaum, in his capacity as Comptroller for the United States Small Business Administration, for defamation in connection with Rosenbaum's employment.  The district court properly substituted the United States as party defendant under 28 U.S.C. Sec. 2679(d) (1988), and then dismissed the action because the Federal Tort Claims Act specifically excludes tort claims based on libel, slander, misrepresentation, or deceit.  28 U.S.C. Sec. 2680(h) (1988);   Talbert v. United States, 932 F.2d 1064, 1065 (4th Cir.1991) (holding that complaint against federal employer, based on communication of allegedly defamatory information, falls within the libel and slander exception to the FTCA).  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Therefore, we affirm on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.